


                                                                    Exhibit 10.1

                       BANC OF AMERICA FUNDING CORPORATION

                                 $1,091,019,100
                                  (Approximate)

                       Mortgage Pass-Through Certificates,
                                  Series 2006-A

                                January 27, 2006

                             UNDERWRITING AGREEMENT

Banc of America Securities LLC
214 North Tryon Street
Charlotte, North Carolina 28255

Ladies and Gentlemen:

     SECTION 1. Introductory. Banc of America Funding Corporation, a Delaware
corporation (the "Company"), proposes to sell to Banc of America Securities LLC
("BAS" or the "Underwriter") $1,091,019,100 aggregate Class Certificate Balance
of its Mortgage Pass-Through Certificates identified in Schedule I hereto (the
"Offered Certificates") having the aggregate initial Class Certificate Balances
set forth in Schedule I (subject to an upward or downward variance, not to
exceed 5%, of the precise initial Class Certificate Balance within such range to
be determined by the Company in its sole discretion). The Offered Certificates,
together with nine classes of subordinate certificates (the "Non-Offered
Certificates") are collectively referred to herein as the "Certificates" and
evidence the entire ownership interest in the assets of a trust estate (the
"Trust Estate") consisting primarily of a pool of variable interest rate
mortgage loans having original terms to maturity of approximately 341 to
approximately 360 months as described in Schedule I (the "Mortgage Loans") to be
acquired by the Company pursuant to a mortgage loan purchase agreement (the
"Mortgage Loan Purchase Agreement"), dated January 31, 2006 by and between the
Company, as purchaser and Bank of America, National Association, as seller. As
of the close of business on the date specified in Schedule I as the cut-off date
(the "Cut-off Date"), the Mortgage Loans will have the aggregate principal
balance set forth in Schedule I. This Underwriting Agreement shall hereinafter
be referred to as the "Agreement." Elections will be made to treat the assets of
the Trust Estate as multiple separate real estate mortgage investment conduits
(each, a "REMIC"). The Certificates are to be issued pursuant to a pooling and
servicing agreement, dated January 31, 2006 (the "Pooling Agreement"), among the
Company, as depositor, Wells Fargo Bank, N.A., as master servicer (the "Master
Servicer") and as securities administrator (the "Securities Administrator"), and
U.S. Bank National Association, as trustee (the "Trustee"). The Offered
Certificates will be issued in the denominations specified in Schedule I. The
Pooling Agreement, this Agreement, the Mortgage Loan Purchase Agreement and the
purchase agreement, to be dated January 31, 2006,



by and between BAS, as purchaser, and the Company (the "Purchase Agreement") are
collectively referred to herein as the "Basic Documents."

     Capitalized terms used herein that are not otherwise defined herein have
the meanings assigned thereto in the Pooling Agreement.

     SECTION 2. Representations and Warranties of the Company. The Company
represents and warrants to the Underwriter as follows:

          (a) The Company meets the requirements for use of Form S-3 under the
     Securities Act of 1933, as amended (the "Act") and has filed with the
     Securities and Exchange Commission (the "Commission") a registration
     statement on Form S-3 (the file number of which is set forth in Schedule I
     hereto), which has become effective, for the registration under the Act of
     the Offered Certificates. Such registration statement, as amended to the
     date of this Agreement, meets the requirements set forth in Rule 415(a)(l)
     under the Act and complies in all other material respects with Rule
     415(a)(1). The Company proposes to file with the Commission pursuant to
     Rule 424 under the Act a supplement to the form of prospectus included in
     such registration statement relating to the Offered Certificates and the
     plan of distribution thereof and a revised form of prospectus (the "Revised
     Basic Prospectus") with such changes to the form of prospectus which
     appears in the Registration Statement as are necessary to comply with the
     requirements of Regulation AB under the Act (17 C.F.R. Subpart 229, Items
     1100-1123) and has previously advised you of all further information
     (financial and other) with respect to the Company to be set forth therein.
     Such registration statement, including the exhibits thereto, as amended to
     the date of this Agreement, is hereinafter called the "Registration
     Statement"; such prospectus in the form in which it appears in the
     Registration Statement, as revised by the Revised Basic Prospectus, is
     hereinafter called the "Basic Prospectus"; and such supplement to the Basic
     Prospectus, in the form in which it shall be filed with the Commission
     pursuant to Rule 424, is hereinafter called the "Prospectus Supplement"
     and, collectively with the Basic Prospectus, the "Final Prospectus." Any
     reference herein to the Registration Statement, the Basic Prospectus or the
     Final Prospectus shall be deemed to refer to and include the documents
     incorporated by reference therein pursuant to Item 12 of Form S-3 which
     were filed under the Securities Exchange Act of 1934, as amended (the
     "Exchange Act"), on or before the date of this Agreement, or the issue date
     of the Basic Prospectus or the Final Prospectus, as the case may be; and
     any reference herein to the terms "amend," "amendment" or "supplement" with
     respect to the Registration Statement, the Basic Prospectus or the Final
     Prospectus shall be deemed to refer to and include the filing of any
     document under the Exchange Act after the date of this Agreement, or the
     issue date of the Basic Prospectus or the Final Prospectus, as the case may
     be, and deemed to be incorporated therein by reference.

          (b) At or prior to the time when sales to investors of the Securities
     were first made, as set forth in Schedule I hereto (the "Pricing Date"),
     the Company had prepared the information (collectively, the "Disclosure
     Package") listed in Schedule III hereto. If, subsequent to the date of this
     Agreement, the Company or the Underwriter has determined that such
     information included an untrue statement of material fact or omitted


                                       2



     to state a material fact necessary in order to make the statements therein,
     in the light of the circumstances under which they were made, not
     misleading and have terminated their old purchase contracts and entered
     into new purchase contracts with purchasers of the Securities, then
     "Disclosure Package" will refer to the information available to purchasers
     at the time of entry into the first such new purchase contract, including
     any information that corrects such material misstatements or omissions
     ("Corrective Information").

          (c) As of the date hereof, when the Final Prospectus is first filed
     pursuant to Rule 424 under the Act, when, prior to the Closing Date (as
     hereinafter defined), any amendment to the Registration Statement becomes
     effective (including the filing of any document incorporated by reference
     in the Registration Statement), when any supplement to the Final Prospectus
     is filed with the Commission and at the Closing Date, (i) the Registration
     Statement, as amended as of any such time, and the Final Prospectus, as
     amended or supplemented as of any such time, will comply in all material
     respects with the Act and the respective rules thereunder, (ii) the
     Registration Statement, as amended as of any such time, will not contain
     any untrue statement of a material fact or omit to state any material fact
     required to be stated therein or necessary in order to make the statements
     therein not misleading, and (iii) the Final Prospectus, as amended or
     supplemented as of any such time, will not contain any untrue statement of
     a material fact or omit to state any material fact required to be stated
     therein or necessary in order to make the statements therein, in light of
     the circumstances under which they were made, not misleading; provided,
     however, that the Company makes no representations or warranties as to the
     information contained in or omitted from the Registration Statement or the
     Final Prospectus or any amendment thereof or supplement thereto in reliance
     upon and in conformity with information furnished in writing to the Company
     by or on behalf of the Underwriter specifically for use in connection with
     the preparation of the Registration Statement or the Final Prospectus.

          (d) The Disclosure Package, at the Pricing Date did not, and at the
     Closing Date will not, contain any untrue statement of a material fact or
     omit to state a material fact necessary in order to make the statements
     therein, in the light of the circumstances under which they were made, not
     misleading; provided that the Company makes no representation and warranty
     with respect to the information contained in or omitted from the Disclosure
     Package or any amendment thereof or supplement thereto in reliance upon and
     in conformity with information furnished in writing to the Company by or on
     behalf of the Underwriter specifically for use in connection with the
     preparation of the Disclosure Package.

          (e) The Company has been duly incorporated and is validly existing as
     a corporation under the laws of the State of Delaware and has corporate and
     other power and authority to own its properties and conduct its business,
     as now conducted by it, and to enter into and perform its obligations under
     this Agreement and the other Basic Documents to which it is a party.

          (f) The Company is not aware of (i) any request by the Commission for
     any further amendment of the Registration Statement or the Basic Prospectus
     or for any additional information or (ii) the issuance by the Commission of
     any stop order


                                       3



     suspending the effectiveness of the Registration Statement or the
     initiation of any proceedings for that purpose by the Commission.

          (g) This Agreement has been duly authorized, executed and delivered by
     the Company, and each of the other Basic Documents to which the Company is
     a party, when delivered by the Company, will have been duly authorized,
     executed and delivered by the Company, and will constitute a legal, valid
     and binding agreement of the Company, enforceable against the Company in
     accordance with its terms, subject, as to the enforcement of remedies, to
     applicable bankruptcy, insolvency, reorganization, moratorium, receivership
     and similar laws affecting creditors' rights generally and to general
     principles of equity (regardless of whether the enforcement of such
     remedies is considered in a proceeding in equity or at law), and except as
     rights to indemnity and contribution hereunder may be limited by federal or
     state securities laws or principles of public policy.

          (h) The Company is not, and on the date on which the first bona fide
     offer of the Offered Certificates is made will not be, an "ineligible
     issuer," as defined in Rule 405 under the Act.


                                       4



          (i) On the Closing Date, the Basic Documents will conform to the
     description thereof contained in the Registration Statement, the Final
     Prospectus and the Disclosure Package; the Securities will have been duly
     and validly authorized and, when such Securities are duly and validly
     executed, issued and delivered in accordance with the Pooling Agreement,
     and sold to the Underwriter as provided herein, will be validly issued and
     outstanding and entitled to the benefits of the Pooling Agreement.

          (j) As of the Closing Date, the representations and warranties of the
     Company set forth in the Pooling Agreement will be true and correct.

          (k) Neither the execution and delivery by the Company of this
     Agreement or any other of the Basic Documents nor the consummation by the
     Company of the transactions contemplated herein or therein, nor the
     issuance of the Securities or the public offering thereof as contemplated
     in the Final Prospectus or the Disclosure Package will conflict in any
     material respect with or result in a material breach of, or constitute a
     material default (with notice or passage of time or both) under, or result
     in the imposition of any lien, pledge, charge, of the property or assets of
     the Company (except as required or permitted pursuant thereto or hereto),
     pursuant to any material mortgage, indenture, loan agreement, contract or
     other instrument to which the Company is party or by which it is bound, nor
     will such action result in any violation of any provisions of any
     applicable law, administrative regulation or administrative or court
     decree, the certificate of incorporation or by-laws of the Company. The
     Company is not in violation of its certificate of incorporation, in default
     in any material respect in the performance or observance of any material
     obligation, agreement, covenant or condition contained in any contract,
     indenture, mortgage, loan agreement, note, lease, trust agreement, transfer
     and servicing agreement or other instrument to which a party or by which it
     may be bound, or to which any material portion of its property or assets is
     subject.

          (l) No legal or governmental proceedings are pending to which the
     Company is a party or of which any property of the Company is subject,
     which if determined adversely to the Company would, individually or in the
     aggregate, have a material adverse effect on the financial position,
     stockholders' equity or results of operations of the Company; and to the
     best of the Company's knowledge, no such proceedings are threatened or
     contemplated by governmental authorities or threatened by others.

          (m) Since the date of which information is given in the Registration
     Statement, there has not been any material adverse change in the business
     or net worth of the Company.

          (n) Any taxes, fees and other governmental charges in connection with
     the execution and delivery of the Basic Documents and the execution,
     delivery and sale of the Securities have been or will be paid at or prior
     to the Closing Date.

          (o) No consent, approval, authorization or order of, or registration,
     filing or declaration with, any court or governmental agency or body is
     required, or will be required, in connection with (i) the execution and
     delivery by the Company of any Basic Document or the performance by the
     Company of any or (ii) the offer, sale or delivery of


                                       5



     the Securities except such as shall have been obtained or made, as the case
     may be, or will be obtained or made, as the case may be, prior to the
     Closing Date, or will not materially adversely affect the ability of the
     Company to perform its obligations under any Basic Document.

          (p) The Company possesses, and will possess, all material licenses,
     certificates, authorities or permits issued by the appropriate state,
     federal or foreign regulatory agencies or bodies necessary to conduct the
     business now conducted by it and as described in the Preliminary
     Prospectus, if any, Final Prospectus and the Disclosure Package, except to
     the extent that the failure to have such licenses, certificates,
     authorities or permits does not have a material adverse effect on the
     Securities or the financial condition of the Company, and the Company has
     not received, nor will have received as of each Closing Date, any notice of
     proceedings relating to the revocation or modification of any such license,
     certificate, authority or permit which, singly or in the aggregate, if the
     subject of an unfavorable decision, ruling or finding, would materially and
     adversely affect the conduct of its business, operations or financial
     condition.

          (q) On the Closing Date, (i) the Company will have good and marketable
     title to the related Mortgage Loans being transferred by it to the Trust
     pursuant thereto, free and clear of any lien, (ii) the Company will not
     have assigned to any person any of its right, title or interest in such
     Mortgage Loans or in the Pooling Agreement, and (iii) the Company will have
     the power and authority to sell such Mortgage Loans to the Trust, and upon
     execution and delivery of the Pooling Agreement by the Trustee, the
     Company, the Master Servicer and the Securities Administrator, the Trust
     will have good and marketable title thereto, in each case free of liens.

          (r) The properties and businesses of the Company conform, and will
     conform, in all material respects, to the descriptions thereof contained in
     the Final Prospectus and the Disclosure Package.

          (s) The Company is not, and, after giving effect to the transactions
     contemplated by the Pooling Agreement and the offering and sale of the
     Securities, neither the Company nor the Trust Fund will be, an "investment
     company", as defined in the Investment Company Act of 1940, as amended.

          (t) It is not necessary in connection with the offer, sale and
     delivery of the Securities in the manner contemplated by this Agreement to
     qualify the Pooling Agreement under the Trust Indenture Act of 1939, as
     amended (the "1939 Act").

          (u) Other than the Final Prospectus, the Company (including its agents
     and representatives other than the Underwriter) has not made, used,
     prepared, authorized, approved or referred to and will not make, use,
     prepare, authorize, approve or refer to any "written communication" (as
     defined in Rule 405 under the Act) that constitutes an offer to sell or
     solicitation of an offer to buy the Securities other than (i) information
     included in the Disclosure Package (ii) any document not constituting a
     prospectus pursuant to Section 2(a)(10)(a) of the Act or Rule 134 under the
     Act or (iii) other written communication approved in writing in advance by
     the Underwriter.


                                       6



          (v) Any Issuer Free Writing Prospectus included in the Disclosure
     Package complied in all material respects with the Act and has been, or
     will be filed in accordance with Rule 433 under the Act (to the extent
     required thereby).

     SECTION 3. Purchase, Sale and Delivery of Offered Certificates. On the
basis of the representations, warranties and agreements herein contained, but
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Underwriter, and the Underwriter agrees to purchase from
the Company, the aggregate Class Certificate Balance of Offered Certificates set
forth in Schedule II hereto, at the applicable purchase price set forth in
Schedule I hereto.

     The Company will deliver the Offered Certificates to the Underwriter,
against payment of the applicable purchase price therefor in same day funds
wired to such bank as may be designated by the Company, or by such other manner
of payment as may be agreed upon by the Company and the Underwriter, at the
offices of Hunton & Williams LLP, Charlotte, North Carolina, at 10:00 A.M.,
Eastern time, on January 31, 2006, or at such other place or time not later than
seven full business days thereafter as the Underwriter and the Company
determine, such time being referred to herein as the "Closing Date."

     The Offered Certificates so to be delivered will be in such denominations
and registered in such names as the Underwriter requests two full business days
prior to the Closing Date and will be made available at the offices of Banc of
America Securities LLC, Charlotte, North Carolina or, upon the Underwriter's
request, through the facilities of The Depository Trust Company.

     SECTION 4. Offering by the Underwriter. It is understood that the
Underwriter proposes to offer the Offered Certificates subject to this Agreement
for sale to the public (which may include selected dealers) on the terms as set
forth in the Final Prospectus.

     SECTION 5. Covenants of the Company. The Company hereby covenants and
agrees with the Underwriter that:

          (a) Prior to the termination of the offering of the Offered
     Certificates, the Company will not file any amendment of the Registration
     Statement or supplement (including the Final Prospectus) to the Basic
     Prospectus unless the Company has furnished the Underwriter a copy for
     their review prior to filing and will not file any such proposed amendment
     or supplement to which the Underwriter reasonably objects. Subject to the
     foregoing sentence, the Company will cause the Final Prospectus to be filed
     with the Commission pursuant to Rule 424. The Company will advise the
     Underwriter promptly (i) when the Final Prospectus shall have been filed
     with the Commission pursuant to Rule 424, (ii) when any amendment to the
     Registration Statement relating to the Offered Certificates shall have
     become effective, (iii) of any request by the Commission for any amendment
     of the Registration Statement or amendment of or supplement to the Final
     Prospectus or for any additional information, (iv) of the issuance by the
     Commission of any stop order suspending the effectiveness of the
     Registration Statement or the institution or threatening of any proceeding
     for that purpose and (v) of the receipt by the Company of any notification
     with respect to the


                                       7



     suspension of the qualification of the Offered Certificates for sale in any
     jurisdiction or the initiation or threatening of any proceeding for such
     purpose. The Company will use its best efforts to prevent the issuance of
     any such stop order and, if issued, to obtain as soon as possible the
     withdrawal thereof.

          (b) If, at any time when a prospectus relating to the Offered
     Certificates is required to be delivered under the Act, any event occurs as
     a result of which the Final Prospectus as then amended or supplemented
     would include any untrue statement of a material fact or omit to state any
     material fact necessary to make the statements therein, in light of the
     circumstances under which they were made, not misleading, or if it shall be
     necessary to amend or supplement the Final Prospectus to comply with the
     Act or the Exchange Act or the respective rules thereunder, the Company
     promptly will prepare and file with the Commission, subject to the first
     sentence of paragraph (a) of this Section 5, an amendment or supplement
     which will correct such statement or omission or an amendment which will
     effect such compliance and will use its best efforts to cause any required
     post-effective amendment to the Registration Statement containing such
     amendment to be made effective as soon as possible.

          (c) The Company will furnish to the Underwriter and counsel for the
     Underwriter, without charge, executed copies of the Registration Statement
     (including exhibits thereto) and each amendment thereto which shall become
     effective on or prior to the Closing Date and, so long as delivery of a
     prospectus by the Underwriter or dealers may be required by the Act, as
     many copies of the Final Prospectus and any amendments thereof and
     supplements thereto as the Underwriter may reasonably request. The Company
     will pay the expenses of printing all documents relating to the initial
     offering, provided that any additional expenses incurred in connection with
     the requirement of delivery of a market-making prospectus, if applicable,
     will be borne by the Underwriter.

          (d) The Company will furnish such information as may be required and
     otherwise cooperate in qualifying the Offered Certificates for sale under
     the laws of such jurisdictions as the Underwriter may reasonably designate
     and to maintain such qualifications in effect so long as required for the
     distribution of the Offered Certificates; provided, however, that the
     Company shall not be required to qualify to do business in any jurisdiction
     where it is not now so qualified or to take any action which would subject
     it to general or unlimited service of process in any jurisdiction where it
     is not now so subject.

     SECTION 6. Conditions to the Obligations of the Underwriter. The
obligations of the Underwriter to purchase the Offered Certificates shall be
subject to the accuracy of the representations and warranties on the part of the
Company contained herein as of the date hereof, as of the date of the
effectiveness of any amendment to the Registration Statement filed prior to the
Closing Date (including the filing of any document incorporated by reference
therein) and as of the Closing Date, to the accuracy of the statements of the
Company made in any certificates delivered pursuant to the provisions hereof, to
the performance by the Company of its obligations hereunder and to the following
additional conditions:


                                       8



          (a) The Underwriter shall have received from PricewaterhouseCoopers
     LLP (i) a letter, dated the date hereof, confirming that they are
     independent public accountants within the meaning of the Act and the rules
     and regulations of the Commission promulgated thereunder and otherwise in
     form and substance reasonably satisfactory to the Underwriter and counsel
     to the Underwriter and (ii) if requested by the Underwriter, a letter dated
     the Closing Date, updating the letter referred to in clause (i) above, in
     form and substance reasonably satisfactory to the Underwriter and counsel
     for the Underwriter.

          (b) All actions required to be taken and all filings required to be
     made by the Company under the Act prior to the sale of the Offered
     Certificates shall have been duly taken and made. At and prior to the
     Closing Date, no stop order suspending the effectiveness of the
     Registration Statement shall have been issued and no proceedings for that
     purpose shall have been instituted, or to the knowledge of the Company or
     the Underwriter, shall have been contemplated by the Commission.

          (c) Subsequent to the execution and delivery of this Agreement, there
     shall not have occurred (i) any change, or any development involving a
     prospective change, in or affecting particularly the business or properties
     of the Company, any Servicer or the Master Servicer which, in the
     reasonable judgment of the Underwriter, materially impairs the investment
     quality of the Offered Certificates; (ii) any downgrading in the ratings of
     the securities of any Servicer or the Master Servicer by any "nationally
     recognized statistical rating organization" (as such term is defined for
     purposes of Rule 436(g) under the Act), or any public announcement that any
     such organization has under surveillance or review its ratings of any
     securities of any Servicer or the Master Servicer (other than an
     announcement with positive implications of a possible upgrading, and no
     implication of a possible downgrading, of such rating); (iii) any
     suspension or limitation of trading in securities generally on the New York
     Stock Exchange, or any setting of minimum prices for trading on such
     exchange; (iv) any banking moratorium declared by federal, North Carolina
     or New York authorities; or (v) any outbreak or escalation of major
     hostilities in which the United States is involved, any declaration of war
     by Congress or any other substantial national or international calamity or
     emergency if, in the reasonable judgment of the Underwriter, the effects of
     any such outbreak, escalation, declaration, calamity or emergency makes it
     impractical or inadvisable to proceed with completion of the sale of and
     payment for the Offered Certificates.

          (d) The Underwriter shall have received a certificate dated the
     Closing Date of an executive officer of the Company in which such officer
     shall state that, to the best of such officer's knowledge after reasonable
     inspection, (i) the representations and warranties of the Company contained
     in the Basic Documents are true and correct with the same force and effect
     as if made on the Closing Date and (ii) the Company has complied with all
     agreements and satisfied all conditions on its part to be performed or
     satisfied hereunder at or prior to the Closing Date.

          (e) The Underwriter shall have received an opinion of reasonably
     acceptable counsel to the Master Servicer and Securities Administrator,
     dated the Closing Date, in form and substance satisfactory to the
     Underwriter and counsel for the Underwriter.


                                       9



          (f) The Underwriter shall have received an opinion of Hunton &
     Williams LLP, special counsel to the Company and Bank of America, National
     Association, dated the Closing Date, in form and substance satisfactory to
     the Underwriter and counsel for the Underwriter.

          (g) The Underwriter shall have received copies of any opinions of
     counsel for the Company that the Company is required to deliver to any
     Rating Agency. Any such opinions shall be dated the Closing Date and
     addressed to the Underwriter or accompanied by reliance letters addressed
     to the Underwriter.

          (h) The Underwriter shall have received from Hunton & Williams LLP,
     special counsel to the Underwriter, a letter addressed to the Underwriter
     dated the Closing Date with respect to the Final Prospectus, substantially
     to the effect that no facts have come to such counsel's attention in the
     course of its review of the Final Prospectus which causes it to believe
     that the Final Prospectus, as of the date of the Prospectus Supplement or
     the Closing Date, contained any untrue statement of a material fact or
     omitted to state a material fact required to be stated therein or necessary
     to make the statements therein, in the light of the circumstances under
     which they were made, not misleading; it being understood that such counsel
     need not express any view as to any information incorporated by reference
     in the Final Prospectus or as to the adequacy or accuracy of the financial,
     numerical, statistical or quantitative information included in the Final
     Prospectus.

          (i) On or before the Closing Date, the Underwriter shall have received
     evidence satisfactory to it that each class of Offered Certificates has
     been given the ratings set forth on Schedule I hereto.

          (j) At the Closing Date, the Certificates and the Pooling Agreement
     will conform in all material respects to the descriptions thereof contained
     in the Final Prospectus.

          (k) The Underwriter shall not have discovered and disclosed to the
     Company on or prior to the Closing Date that the Registration Statement or
     the Final Prospectus or any amendment or supplement thereto contains an
     untrue statement of a fact or omits to state a fact which, in the opinion
     of counsel to the Underwriter, is material and is required to be stated
     therein or is necessary to make the statements therein not misleading.

          (l) All corporate proceedings and other legal matters relating to the
     authorization, form and validity of this Agreement, the Pooling Agreement,
     the Mortgage Loan Purchase Agreement, the Certificates, the Registration
     Statement and the Final Prospectus, and all other legal matters relating to
     this Agreement and the transactions contemplated hereby, shall be
     reasonably satisfactory in all respects to counsel for the Underwriter, and
     the Company shall have furnished to such counsel all documents and
     information that they may reasonably request to enable them to pass upon
     such matters.

          (m) The Underwriter shall have received a certificate (upon which
     Hunton & Williams LLP shall be entitled to rely in rendering its opinions
     and letters under the Basic


                                       10



     Documents) dated the Closing Date of an officer of the Custodian in which
     such officer shall state that, to the best of such officer's knowledge
     after reasonable investigation: (i) the Custodian is not an affiliate of
     any other entity listed as a transaction party in the Prospectus
     Supplement; (ii) the information in the Prospectus Supplement related to
     the Custodian (the "Custodian Disclosure") includes (a) the Custodian's
     correct name and form of organization and (b) a discussion of the
     Custodian's procedures for safekeeping and preservation of the mortgage
     loans; and (iii) the Custodian Disclosure is true and correct in all
     material respects and nothing has come to his or her attention that that
     would lead such officer to believe that the Custodian Disclosure contains
     any untrue statement of material fact or omits to state a material fact
     necessary to make the statements therein not misleading.

          (n) The Underwriter shall have received a certificate (upon which
     Hunton & Williams LLP shall be entitled to rely in rendering its opinions
     and letters under the Basic Documents) dated the Closing Date of an officer
     of the Trustee in which such officer shall state that, to the best of such
     officer's knowledge after reasonable investigation: (i) the Trustee is not
     an affiliate of any other entity listed as a transaction party in the
     Prospectus Supplement (ii) the information in the Prospectus Supplement
     related to the Trustee (the "Trustee Disclosure") includes (a) the
     Trustee's correct name and form of organization and (b) a discussion of the
     Trustee's experience serving as trustee for asset-backed securities
     transactions involving mortgage loans; and (iii) the Trustee Disclosure is
     true and correct in all material respects and nothing has come to his or
     her attention that that would lead such officer to believe that the Trustee
     Disclosure contains any untrue statement of material fact or omits to state
     a material fact necessary to make the statements therein not misleading.


                                       11



          (o) The Underwriter shall have received a certificate (upon which
     Hunton & Williams LLP shall be entitled to rely in rendering its opinions
     and letters under the Basic Documents) dated the Closing Date of an officer
     of Countrywide Home Loans, Inc. and Wells Fargo Bank, N.A. (each a
     "Significant Originator" and together the "Significant Originators") in
     which such officer shall state that, to the best of such officer's
     knowledge after reasonable investigation: (i) the Significant Originator is
     not an affiliate of any other entity listed as a transaction party in the
     Prospectus Supplement; (ii) the information in the Prospectus Supplement
     related to the Significant Originator (the "Originator Disclosure")
     includes the Significant Originator's correct name, form of organization
     and length of time originating mortgage loans; (iii) the description of the
     Significant Originator's origination program includes (a) experience in
     originating mortgage loans, (b) size and composition of the Significant
     Originator's origination portfolio, and (c) the Significant Originator's
     credit-granting or underwriting criteria for the mortgage loans; (iv)
     except as set forth in the Originator Disclosure, no additional information
     regarding the Significant Originator's origination program could have a
     material adverse affect in the performance of the pool assets or the
     Offered Securities; and (v) the Originator Disclosure is true and correct
     in all material respects and nothing has come to his or her attention that
     that would lead such officer to believe that the Originator Disclosure
     contains any untrue statement of material fact or omits to state a material
     fact necessary to make the statements therein not misleading.

          (p) The Underwriter shall have received a certificate (upon which
     Hunton & Williams LLP shall be entitled to rely in rendering its opinions
     and letters under the Basic Documents) dated the Closing Date of an officer
     of Countrywide Home Loans, Inc. and Wells Fargo Bank, N.A. (each a
     "Significant Servicer" and together the "Significant Servicers") and the
     Master Servicer in which such officer shall state that, to the best of such
     officer's knowledge after reasonable investigation: (i) the Significant
     Servicer or Master Servicer is not an affiliate of any other entity listed
     as a transaction party in the Prospectus Supplement; (ii) the information
     in the Prospectus Supplement related to the Significant Servicer or Master
     Servicer (the "Servicer Disclosure") includes (a) the Significant
     Servicer's or Master Servicer's correct name and form of organization, (b)
     the correct length of time that the Significant Servicer or Master Servicer
     has been servicing mortgage loans; and (c) a discussion of the Significant
     Servicer's or Master Servicer's experience in servicing mortgage loans;
     (iii) except as set forth in the Servicer Disclosure, (a) there are no
     other servicers responsible for calculating or making distributions to the
     holders of the Offered Certificates, performing work-outs or foreclosures,
     or any other material aspect of servicing the mortgage loans, (b) there
     have been no material changes to the Significant Servicer's or Master
     Servicer's servicing policies and procedures during the last three years,
     (c) no additional information regarding the Significant Servicer's or
     Master Servicer's financial condition could have a material affect on
     performance of the Offered Certificates, (d) no commingling of funds on
     deposit in collection accounts will be permitted by the Significant
     Servicer or Master Servicer, (e) no additional information with respect to
     any special or unique factors involved in servicing the mortgage loans
     could have a material affect on performance of the Offered Certificates,
     and (f) no additional information with respect to the Significant
     Servicer's or Master Servicer's process for handling delinquencies, losses,
     bankruptcies and recoveries could have a material affect on performance of
     the Offered Certificates;


                                       12



     (iv) for any Significant Servicer or Master Servicer identified in the
     Prospectus Supplement as responsible for calculating or making
     distributions to the holders of the Offered Certificates, performing
     work-outs or foreclosures, or any other material aspect of servicing the
     mortgage loans, the certifications in clauses (ii) and (iii) above are made
     with respect to such Significant Servicer or Master Servicer; and (v) the
     Servicer Disclosure is true and correct in all material respects and
     nothing has come to his or her attention that that would lead such officer
     to believe that the Servicer Disclosure contains any untrue statement of
     material fact or omits to state a material fact necessary to make the
     statements therein not misleading.

     The Company will provide or cause to be provided to the Underwriter such
conformed copies of such opinions, certificates, letters and documents as the
Underwriter may reasonably request.

     All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Underwriter.

     If any condition specified in this Section 6 shall not have been fulfilled
when and as required to be fulfilled, this Agreement may be terminated by the
Underwriter by notice to the Company at any time at or prior to the Closing
Date, and such termination shall be without liability of any party to any other
party except as provided in Section 7.

     SECTION 7. Reimbursement of the Underwriter's Expenses. If the sale of the
Offered Certificates provided for herein is not consummated because any
condition to the obligations of the Underwriter set forth in Section 6 hereof is
not satisfied or because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or comply with any provision hereof
other than by reason of a default by the Underwriter, the Company will reimburse
the Underwriter upon demand for all out-of-pocket expenses (including reasonable
fees and disbursements of counsel) that shall have been reasonably incurred by
the Underwriter in connection with the proposed purchase and sale of the Offered
Certificates.

     SECTION 8. Indemnification and Contribution. The Company agrees to
indemnify and hold harmless the Underwriter and any person who controls the
Underwriter within the meaning of either the Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or either of them may become subject under the Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (1) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement for
the registration of the Offered Certificates as originally filed or in any
amendment thereof, or in the Basic Prospectus or the Final Prospectus or the
Disclosure Package, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (2) any untrue statement or alleged untrue statement of a material
fact contained in any Issuer Free Writing Prospectus or any Issuer Information
(as defined in Section 12(b)) contained in any Free Writing Prospectus prepared
by or on behalf of the Underwriter or


                                       13



in any Free Writing Prospectus which is required to be filed pursuant to Section
12(e) or Section 12(g), or the omission or alleged omission to state a material
fact required to make the statements therein, in light of the circumstances
under which they were made, not misleading, which was not corrected by
information subsequently supplied by the Depositor to the Underwriter at any
time prior to the time of sale, and agrees to reimburse the Underwriter and any
such controlling person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action and (3) any static pool information prepared by the Company
and incorporated by reference into a prospectus or Free Writing Prospectus in
connection with the offering of the Offered Certificates, to the extent not
included above; provided, however, that (i) the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made (A) therein in reliance upon and
in conformity with written information furnished to the Company by or on behalf
of the Underwriter specifically for use in connection with the preparation
thereof or (B) in any Current Report or any amendment or supplement thereof, and
(ii) such indemnity with respect to the Prospectus shall not inure to the
benefit of the Underwriter (or any person controlling the Underwriter) from whom
the person asserting any such loss, claim, damage or liability purchased the
Offered Certificates which are the subject thereof if such person did not
receive a copy of the Final Prospectus (or the Final Prospectus as amended or
supplemented) excluding documents incorporated therein by reference at or prior
to the confirmation of the sale of such Offered Certificates to such person in
any case where such delivery is required by the Act and the untrue statement or
omission of a material fact contained in the Basic Prospectus was corrected in
the Final Prospectus (or the Final Prospectus as amended or supplemented). This
indemnity agreement will be in addition to any liability which the Company may
otherwise have.

          (a) The Underwriter agrees to indemnify and hold harmless the Company,
     each of its directors, each of its officers who signs the Registration
     Statement and each person who controls the Company within the meaning of
     either the Act or the Exchange Act, to the same extent as the foregoing
     indemnity from the Company to the Underwriter, but only with reference to
     (A) written information relating to the Underwriter furnished to the
     Company by or on behalf of the Underwriter specifically for use in the
     preparation of the documents referred to in the foregoing indemnity, or (B)
     any Free Writing Prospectus (as defined in Section 12(a)) prepared by or on
     behalf of the Underwriter, any Computational Materials, Collateral Term
     Sheets or ABS Term Sheets furnished to the Company by the Underwriter
     pursuant to Section 12 and incorporated by reference in the Registration
     Statement or the Final Prospectus, except that no such indemnity shall be
     available for any losses, claims, damages, liabilities or actions in
     respect thereof resulting from any error in any Issuer Information (as
     defined in Section 12(b)) (an "Issuer Error") furnished by the Company to
     the Underwriter in writing or by electronic transmission that was used in
     the preparation of any Free Writing Prospectus, Computational Materials,
     Collateral Term Sheets or ABS Term Sheets, other than an Issuer Error as to
     which, prior to the time of the sale of the Offered Certificates to the
     person asserting a claim, the Company notified the Underwriter in writing
     of the Issuer Error or provided in written or electronic form information
     superseding or correcting such Issuer Error (in any such case, a "Corrected
     Issuer Error"), and the Underwriter failed to notify such person thereof or
     to deliver such person corrected Free Writing Prospectus, Computational
     Materials, Collateral Term Sheets and/or ABS Term Sheets, as applicable.
     This


                                       14



     indemnity agreement will be in addition to any liability which the
     Underwriter may otherwise have. The Company acknowledges that the
     statements set forth in the Prospectus Supplement in the first sentence of
     the last paragraph on the cover page, in the first sentence under the
     subheading "Risk Factors--Limited Liquidity" and in the second, third and
     fifth paragraphs under the heading "Method of Distribution" constitute the
     only information furnished in writing by or on behalf of the Underwriter
     for inclusion in the documents referred to in the foregoing indemnity
     (other than any Free Writing Prospectus, Computational Materials,
     Collateral Term Sheets or ABS Term Sheets furnished to the Company by the
     Underwriter).

          (b) Promptly after receipt by an indemnified party under this Section
     8 of notice of the commencement of any action, such indemnified party will,
     if a claim in respect thereof is to be made against the indemnifying party
     under this Section 8, notify the indemnifying party in writing of the
     commencement thereof; but the omission so to notify the indemnifying party
     will not relieve it from any liability which it may have to any indemnified
     party otherwise than under this Section 8. In case any such action is
     brought against any indemnified party, and it notifies the indemnifying
     party of the commencement thereof, the indemnifying party will be entitled
     to participate therein, and, to the extent that it may elect by written
     notice delivered to the indemnified party promptly after receiving the
     aforesaid notice from such indemnified party, to assume the defense
     thereof, with counsel reasonably satisfactory to such indemnified party;
     provided, however, that if the defendants in any such action include both
     the indemnified party and the indemnifying party and the indemnified party
     shall have reasonably concluded that there may be legal defenses available
     to it and/or other indemnified parties which are different from or
     additional to those available to the indemnifying party, the indemnified
     party or parties shall have the right to select separate counsel to assert
     such legal defenses and to otherwise participate in the defense of such
     action on behalf of such indemnified party or parties. Upon receipt of
     notice from the indemnifying party to such indemnified party of its
     election so to assume the defense of such action and approval by the
     indemnified party of counsel, the indemnifying party will not be liable to
     such indemnified party under this Section 8 for any legal or other expenses
     subsequently incurred by such indemnified party in connection with the
     defense thereof unless (i) the indemnified party shall have employed
     separate counsel in connection with the assertion of legal defenses in
     accordance with the proviso to the next preceding sentence (it being
     understood, however, that the indemnifying party shall not be liable for
     the expenses of more than one separate counsel, approved by the Underwriter
     in the case of subparagraph (a), representing the indemnified parties under
     subparagraph (a) who are parties to such action), (ii) the indemnifying
     party shall not have employed counsel reasonably satisfactory to the
     indemnified party to represent the indemnified party within a reasonable
     time after notice of commencement of the action or (iii) the indemnifying
     party has authorized the employment of counsel for the indemnified party at
     the expense of the indemnifying party; and except that if clause (i) or
     (iii) is applicable, such liability shall be only in respect of the counsel
     referred to in such clause (i) or (iii).

          (c) To provide for just and equitable contribution in circumstances in
     which the indemnification provided for in paragraphs (a) or (b) of this
     Section 8 is due in accordance with its terms but is for any reason held by
     a court to be unavailable from the


                                       15



     Company or the Underwriter on the grounds of policy or otherwise, the
     Company or the Underwriter shall contribute to the aggregate losses,
     claims, damages and liabilities (including legal or other expenses
     reasonably incurred in connection with investigating or defending same) to
     which the Company or the Underwriter may be subject, as follows:

               (i) in the case of any losses, claims, damages and liabilities
          (or actions in respect thereof) which do not arise out of or are not
          based upon any untrue statement or omission of a material fact in any
          Free Writing Prospectus, in such proportion as is appropriate to
          reflect the relative benefit received by the Company or the
          Underwriter; and

               (ii) in the case of any losses, claims, damages and liabilities
          (or actions in respect thereof) which arise out of or are based upon
          any untrue statement or omission of a material fact in any Free
          Writing Prospectus, in such proportion as is appropriate to reflect
          the relative fault of the Company and the Underwriter in connection
          with the statements or omissions which resulted in such losses,
          claims, damages or liabilities (or actions in respect thereof) as well
          as any other relevant equitable considerations. The relative fault
          shall be determined by reference to, among other things, whether the
          untrue or alleged untrue statement of a material fact or the omission
          or alleged omission to state a material fact in such Free Writing
          Prospectus results from information prepared by the Company or the
          Underwriter and the parties' relative intent, knowledge, access to
          information and opportunity to correct or prevent such statement or
          omission.

Notwithstanding anything to the contrary in this paragraph (c), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls the Underwriter within the meaning of either the Act or the Exchange
Act shall have the same rights to contribution as the Underwriter and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, and each officer of the Company who shall have signed the
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the preceding
sentence of this paragraph (c). Any party entitled to contribution will,
promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties under this paragraph (c), notify such
party or parties from whom contribution may be sought, but the omission to so
notify such party or parties shall not relieve the party or parties from whom
contribution may be sought from any other obligation it or they may have
hereunder or otherwise than under this paragraph (c).

     SECTION 9. [Reserved.]

     SECTION 10. Representations and Indemnities to Survive.

     The respective agreements, representations, warranties, indemnities and
other statements of the Company and its respective officers and of the
Underwriter set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or


                                       16



on behalf of the Underwriter or the Company or any of the officers, directors or
controlling persons referred to in Section 8 hereof, and will survive delivery
of and payment for the Offered Certificates. The provisions of Sections 7 and 8
hereof and this Section 10 shall survive the termination or cancellation of this
Agreement.

     SECTION 11. Effectiveness of Agreement and Termination. This Agreement
shall become effective upon the execution and delivery hereof by the parties
hereto.

     This Agreement shall be subject to termination in the absolute discretion
of the Underwriter, by notice given to the Company prior to delivery of and
payment for the Offered Certificates, if prior to such time (i) trading in
securities generally on the New York Stock Exchange shall have been suspended or
limited or minimum prices shall have been established on such Exchange, (ii) a
banking moratorium shall have been declared by federal authorities or (iii)
there shall have occurred any outbreak or material escalation of hostilities or
other calamity or crisis the effect of which on the financial markets of the
United States is such as to make it, in the reasonable judgment of the
Underwriter, impracticable to market the Offered Certificates.

     SECTION 12. Offering Communications; Free Writing Prospectuses.

          (a) Unless preceded or accompanied by a prospectus satisfying the
     requirements of Section 10(a) of the Act, the Underwriter shall not convey
     or deliver any written communication to any person in connection with the
     initial offering of the Certificates, unless such written communication (i)
     is made in reliance on Rule 134 under the Act, (ii) constitutes a
     prospectus satisfying the requirements of Rule 430B under the Act or (iii)
     constitutes a Free Writing Prospectus. Without limitation thereby, without
     the prior written consent of the Company (which consent may be withheld for
     any reason), the Underwriter shall not convey or deliver in connection with
     the initial offering of the Certificates any "ABS informational and
     computational material," as defined in Item 1101(a) of Regulation AB under
     the Act ("ABS Informational and Computational Material"), in reliance upon
     Rules 167 and 426 under the Act.

          (b) (i) The Underwriter shall deliver to the Company, no later than
     two business days prior to the date of first use thereof, (A) any Free
     Writing Prospectus prepared by or on behalf of the Underwriter that
     contains any "issuer information," as defined in Rule 433(h) under the Act
     ("Issuer Information"), and (B) any Free Writing Prospectus or portion
     thereof that contains only a description of the final terms of the
     Certificates.

               (ii) Notwithstanding the provisions of Section 12(b)(i), any Free
          Writing Prospectus described therein that contains only ABS
          Informational and Computational Material, may be delivered by the
          Underwriter to the Company not later than the later of (a) two
          business days prior to the due date for filing of the Prospectus
          pursuant to Rule 424(b) under the Act or (b) the date of first use of
          such Free Writing Prospectus.

          (c) The Underwriter represents and warrants to the Company that the
     Free Writing Prospectuses to be furnished to the Company by the Underwriter
     pursuant to


                                       17



     Section 12(b)(i) or (ii) will constitute all Free Writing Prospectuses of
     the type described therein that were furnished to prospective investors by
     the Underwriter in connection with its offer and sale of the Certificates.

          (d) The Underwriter represents and warrants to the Company that each
     Free Writing Prospectus required to be provided by it to the Company
     pursuant to Section 12(b)(i) or (ii) did not, as of the date such Free
     Writing Prospectus was conveyed or delivered to any prospective investor,
     include any untrue statement of a material fact or omit any material fact
     required to be stated therein necessary to make the statements contained
     therein, in light of the circumstances under which they were made, not
     misleading; provided however, that the Underwriter makes no representation
     to the extent such misstatements or omissions were the result of any
     inaccurate Issuer Information supplied by the Company to the Underwriter
     which information was not corrected by information subsequently supplied by
     the Company to the Underwriter prior to the sale to the investor of the
     Certificates which resulted in a loss, claim, damage or liability arising
     out of a based upon such misstatement or omission.

          (e) The Company agrees to file with the Commission the following:

               (i) Any Free Writing Prospectus that constitutes an "issuer free
          writing prospectus," as defined in Rule 433(h) under the Act;

               (ii) Any Free Writing Prospectus or portion thereof delivered by
          the Underwriter to the Company pursuant to Section 12(b) hereof; and

               (iii) Any Free Writing Prospectus for which the Company or any
          person acting on its behalf provided, authorized or approved
          information that is prepared and published or disseminated by a person
          unaffiliated with the Company or any other offering participant that
          is in the business of publishing, radio or television broadcasting or
          otherwise disseminating communications.

          (f) Any Free Writing Prospectus required to be filed pursuant to
     Section 12(e) by the Company may be filed with the Commission not later
     than the date of first use of the Free Writing Prospectus, except that:

               (i) any Free Writing Prospectus or portion thereof required to be
          filed that contains only the description of the final terms of the
          Certificates may be filed by the Company within two days of the later
          of the date such final terms have been established for all classes of
          Certificates and the date of first use;

               (ii) any Free Writing Prospectus or portion thereof required to
          be filed that contains only ABS Informational and Computational
          Material may be filed by the Company with the Commission not later
          than the later of the due date for filing the final Prospectus
          relating to the Certificates pursuant to Rule 424(b) under the Act or
          two business days after the first use of such Free Writing Prospectus;


                                       18



               (iii) any Free Writing Prospectus required to be filed pursuant
          to Section 12(e)(iii) may, if no payment has been made or
          consideration has been given by or on behalf of the Company for the
          Free Writing Prospectus or its dissemination, be filed by the Company
          with the Commission not later than four business days after the
          Company becomes aware of the publication, radio or television
          broadcast or other dissemination of the Free Writing Prospectus; and

               (iv) the Company shall not be required to file (A) Issuer
          Information contained in any Free Writing Prospectus of an offering
          participant other than the Issuer, if such information is included or
          incorporated by reference in a prospectus or Free Writing Prospectus
          previously filed with the Commission that relates to the offering of
          the Certificates, or (B) any Free Writing Prospectus or portion
          thereof that contains a description of the Certificates or the
          offering of the Certificates which does reflect the final terms
          thereof.

          (g) The Underwriter shall file with the Commission any Free Writing
     Prospectus that is used or referred to by it and distributed by or on
     behalf of the Underwriter in a manner reasonably designed to lead to its
     broad, unrestricted dissemination not later than the date of the first use
     of such Free Writing Prospectus.

          (h) Notwithstanding the provisions of Section 12(g), the Underwriter
     shall file with the Commission any Free Writing Prospectus for which the
     Underwriter or any person acting on its behalf provided, authorized or
     approved information that is prepared and published or disseminated by a
     person unaffiliated with the Company or any other offering participant that
     is in the business of publishing, radio or television broadcasting or
     otherwise disseminating written communications and for which no payment was
     made or consideration given by or on behalf of the Company or any other
     offering participant, not later than four business days after the
     Underwriter becomes aware of the publication, radio or television broadcast
     or other dissemination of the Free Writing Prospectus.

          (i) Notwithstanding the provisions of Sections 12(e) and 12(g),
     neither the Company nor the Underwriter shall be required to file any Free
     Writing Prospectus that does not contain substantive changes from or
     additions to a Free Writing Prospectus previously filed with the
     Commission.

          (j) The Company and the Underwriter each agree that any Free Writing
     Prospectuses prepared by the Underwriter shall contain the following legend
     and any other legend that the Underwriter shall deem necessary or
     appropriate:

          The issuer has filed a registration statement (including a prospectus)
          with the SEC for the offering to which this communication relates.
          Before you invest, you should read the prospectus in that registration
          statement and other documents the issuer has filed with the SEC for
          more complete information about the issuer and this offering. You may
          get these documents for free by visiting EDGAR on the SEC Web site at
          www.sec.gov. Alternatively, the issuer, the underwriter or any dealer
          participating


                                       19



          in the offering will arrange to send you the prospectus if you request
          it by calling toll-free 1-800-294-1322. The securities may not be
          suitable for all investors. The underwriter and its affiliates may
          acquire, hold or sell positions in these securities, or in related
          derivatives, and may have an investment or commercial banking
          relationship with the issuer.

The asset-backed securities referred to in these materials, and the asset pools
backing them, are subject to modification or revision (including the possibility
that one or more classes of securities may be split, combined or eliminated at
any time prior to issuance or availability of a final prospectus) and are
offered on a "when, as and if issued" basis.

Because the asset-backed securities are being offered on a "when, as and if
issued" basis, any contract of sale will terminate, by its terms, without any
further obligation or liability between us, if the securities themselves, or the
particular class to which the contract relates, are not issued. Because the
asset-backed securities are subject to modification or revision, any such
contract also is conditioned upon the understanding that no material change will
occur with respect to the relevant class of securities prior to the closing
date. If a material change does occur with respect to such class, our contract
will terminate, by its terms, without any further obligation or liability
between us (the "Automatic Termination"). If an Automatic Termination occurs, we
will provide you with revised offering materials reflecting the material change
and give you an opportunity to purchase such class. To indicate your interest in
purchasing the class, you must communicate to us your desire to do so within
such timeframe as may be designated in connection with your receipt of the
revised offering materials.

This free writing prospectus is being delivered to you solely to provide you
with information about the offering of the securities referred to in this free
writing prospectus and to solicit an offer to purchase the securities, when, as
and if issued. Any such offer to purchase made by you will not be accepted and
will not constitute a contractual commitment by you to purchase any of the
securities until we have accepted your offer to purchase securities. We will not
accept any offer by you to purchase the securities, and you will not have any
contractual commitment to purchase any of the securities until after you have
received the preliminary prospectus. You may withdraw your offer to purchase
securities at any time prior to our acceptance of your offer.

The information in this free writing prospectus supersedes information contained
in any prior similar free writing prospectus relating to these securities prior
to the time of your commitment to purchase.

This free writing prospectus is not an offer to sell or solicitation of an offer
to buy these securities in any state where such offer, solicitation or sale is
not permitted.

The Company and the Underwriter each agree that any Free Writing Prospectus
prepared by the Underwriter and that is not an Issuer Free Writing Prospectus or
that does not contain Issuer Information shall also contain the following
legend:


                                       20



          Neither the issuer of the securities nor any of its affiliates
          prepared, provided, approved or verified any statistical or numerical
          information presented herein, although that information may be based
          in part on loan level data provided by the issuer or its affiliates.

          (k) The Company and the Underwriter agree to retain all Free Writing
     Prospectuses that they have used and that are not required to be filed
     pursuant to this Section 12 for a period of three years following the
     initial bona fide offering of the Certificates.

          (l) The Underwriter covenants with the Depositor that after the final
     Prospectus is available the Underwriter shall not distribute any written
     information concerning the Offered Certificates to a prospective purchaser
     of Offered Certificates unless such information is preceded or accompanied
     by the final Prospectus.

     SECTION 13. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to BAS shall be
directed to Banc of America Securities LLC, 214 North Tryon Street,
NC1-027-21-04, Charlotte, North Carolina 28255, Attention: Scott Evans; notices
to the Company shall be directed to it at Banc of America Funding Corporation,
214 North Tryon Street, Charlotte, North Carolina 28255, Attention: Associate
General Counsel, with a copy to the Treasurer.

     SECTION 14. Parties. This Agreement shall inure to the benefit of and be
binding upon the Company, the Underwriter, any controlling persons referred to
herein and their respective successors and assigns. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person, firm or corporation any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision herein contained. No purchaser
of Offered Certificates from the Underwriter shall be deemed to be a successor
by reason merely of such purchase.

     SECTION 15. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW (BUT WITH REFERENCE TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS
APPLIES TO THIS AGREEMENT).

     SECTION 16. No Advisory or Fiduciary Responsibility. The Company
acknowledges and agrees that: (i) the purchase and sale of the Offered
Certificates pursuant to this Agreement, including the determination of the
public offering price of the Offered Certificates and any related discounts and
commissions, is an arm's-length commercial transaction between the Company, on
the one hand, and the Underwriter on the other hand, and the Company is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with


                                       21



each transaction contemplated hereby and the process leading to such transaction
the Underwriter is and has been acting solely as a principal and is not the
agent or fiduciary of the Company or its affiliates, stockholders, creditors or
employees or any other party; (iii) the Underwriter has not assumed, nor will it
assume, an advisory or fiduciary responsibility in favor of the Company respect
to any of the transactions contemplated hereby or the process leading thereto
(irrespective of whether the Underwriter has advised or is currently advising
the Company on other matters) or any other obligation to the Company except the
obligations expressly set forth in this Agreement; (iv) the Underwriter and its
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and that the Underwriter has no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Underwriter has not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.

     The Company hereby waives and releases, to the fullest extent permitted by
law, any claims that the Company may have against the Underwriter with respect
to any breach or alleged breach of fiduciary duty.

     SECTION 17. Miscellaneous.

          (a) This Agreement supersedes all prior agreements and understandings
     (whether written or oral) between the Company and the Underwriter with
     respect to the subject matter hereof.

          (b) Neither this Agreement nor any term hereof may be changed, waived,
     discharged or terminated except by a writing signed by the party against
     whom enforcement of such change, waiver, discharge or termination is
     sought.

          (c) This Agreement may be signed in any number of counterparts each of
     which shall be deemed an original, which taken together shall constitute
     one and the same instrument.

          (d) The headings of the Sections of this Agreement have been inserted
     for convenience of reference only and shall not be deemed a part of this
     Agreement.

     SECTION 18. Non-Petition.

     The Underwriter hereby agrees not to cause or participate in the filing of
a petition in bankruptcy against the Company for the non-payment to the
Underwriter of any amounts provided by this Agreement or otherwise until one
year and one day after the payment in full of all amounts due on the
Certificates in accordance with the terms of the Pooling Agreement.


                                       22



     If the foregoing is in accordance with your understanding of our agreement,
please sign this Agreement and return it to us.

                                        Very truly yours,

                                        BANC OF AMERICA FUNDING CORPORATION


                                        By: /s/ Scott Evans
                                            ------------------------------------
                                        Name: Scott Evans
                                        Title: Senior Vice President

The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.

BANC OF AMERICA SECURITIES LLC


By: /s/ Adam D. Glassner
    ------------------------------------
Name: Adam D. Glassner
Title: Principal



                                   SCHEDULE I

Offered Certificates:            Class 1-A-1, Class 1-A-2, Class 1-A-R, Class
                                 2-A-1, Class 2-A-2, Class 3-A-1, Class 3-A-2,
                                 Class 3-A-3, Class 4-A-1, Class 4-A-2, Class
                                 5-A-1, Class 5-A-2, Class 6-A-1, Class 6-A-2,
                                 Class 1-B-1, Class 1-B-2, Class 1-B-3, Class
                                 2-M-1, Class 2-B-1, Class 2-B-2, Class 2-B-3,
                                 Class 3-B-1, Class 3-B-2 and Class 3-B-3.

Registration Statement
File Number:                     333-121559

Initial Class Certificate Balance of Offered Certificates:

                 Initial Class
   Class      Certificate Balance
-----------   -------------------
Class 1-A-1       $336,294,000
Class 1-A-2       $ 38,544,000
Class 1-A-R       $        100
Class 2-A-1       $ 44,555,000
Class 2-A-2       $  3,329,000
Class 3-A-1       $200,000,000
Class 3-A-2       $186,546,000
Class 3-A-3       $ 13,938,000
Class 4-A-1       $ 31,948,000
Class 4-A-2       $  2,387,000
Class 5-A-1       $ 56,349,000
Class 5-A-2       $  2,284,000
Class 6-A-1       $129,873,000
Class 6-A-2       $  5,265,000
Class 1-B-1       $  5,589,000
Class 1-B-2       $  1,927,000
Class 1-B-3       $  1,156,000
Class 2-M-1       $  9,809,000
Class 2-B-1       $  5,679,000
Class 2-B-2       $  5,679,000
Class 2-B-3       $  4,130,000
Class 3-B-1       $  3,524,000
Class 3-B-2       $  1,409,000
Class 3-B-3       $    805,000

Purchase Price:                  $1,097,370,386.81


                                       I-1



Classes of Book-Entry
Certificates:                    Class 1-A-1, Class 1-A-2, Class, Class 2-A-1,
                                 Class 2-A-2, Class 3-A-1, Class 3-A-2, Class
                                 3-A-3, Class 4-A-1, Class 4-A-2, Class 5-A-1,
                                 Class 5-A-2, Class 6-A-1, Class 6-A-2, Class
                                 1-B-1, Class 1-B-2, Class 1-B-3, Class 2-M-1,
                                 Class 2-B-1, Class 2-B-2, Class 2-B-3, Class
                                 3-B-1, Class 3-B-2 and Class 3-B-3.

Description of Mortgage Loans:   Six loan groups of variable rate, first
                                 mortgage loans having an aggregate principal
                                 balance as of the Cut-off Date of approximately
                                 $1,103,020,322. The Mortgage Loans are secured
                                 by one- to four-family residential properties.

Denominations:                   The Offered Certificates listed above under
                                 Classes of Book-Entry Certificates will be
                                 issued in book-entry form. Each such Class of
                                 Certificates will be evidenced by one or more
                                 certificates registered in the name of Cede &
                                 Co. ("Cede") in the aggregate amount equal to
                                 the initial Class Certificate Balance of such
                                 Class. Interests in such Classes of Offered
                                 Certificates issued in the name of Cede (except
                                 the Class 1-B-1, 1-B-2, 1-B-3, 2-M-1, 2-B-1,
                                 2-B-2, 2-B-3, 3-B-1, 3-B-2 and 3-B-3
                                 Certificates) may be purchased by investors in
                                 minimum denominations of $1,000 and integral
                                 multiples of $1. Interests in the Class 1-B-1,
                                 1-B-2, 1-B-3, 2-M-1, 2-B-1, 2-B-2, 2-B-3,
                                 3-B-1, 3-B-2 and 3-B-3 Certificates may be
                                 purchased in minimum denominations of $25,000
                                 and integral multiples of $1. The Class 1-A-R
                                 Certificate will be issued as a single
                                 Definitive certificate in a denomination of
                                 $100.

Cut-off Date:                    January 1, 2006.

Pricing Date:                    Week of January 17, 2006.

Pass-Through Rate:

   Class      Pass-Through Rate
-----------   -----------------
Class 1-A-1          (1)
Class 1-A-2          (1)
Class 1-A-R          (1)
Class 2-A-1          (2)
Class 2-A-2          (2)
Class 3-A-1          (3)
Class 3-A-2          (3)


                                       I-2



Class 3-A-3          (3)
Class 4-A-1          (4)
Class 4-A-2          (4)
Class 5-A-1          (5)
Class 5-A-2          (5)
Class 6-A-1          (6)
Class 6-A-2          (6)
Class 1-B-1          (1)
Class 1-B-2          (1)
Class 1-B-3          (1)
Class 2-M-1          (7)
Class 2-B-1          (7)
Class 2-B-2          (7)
Class 2-B-3          (7)
Class 3-B-1          (8)
Class 3-B-2          (8)
Class 3-B-3          (8)

(1) Interest will accrue on these Certificates at a per annum rate equal to the
weighted average of the Net Mortgage Interest Rates of the Group 1 Mortgage
Loans (based on the Stated Principal Balances of the Group 1 Mortgage Loans on
the due date in the month preceding the month of such Distribution Date). For
the initial Distribution Date in February 2006, this rate is expected to be
approximately 4.627134% per annum.

(2) Interest will accrue on these Certificates at a per annum rate equal to the
weighted average of the Net Mortgage Interest Rates of the Group 2 Mortgage
Loans (based on the Stated Principal Balances of the Group 2 Mortgage Loans on
the due date in the month preceding the month of such Distribution Date). For
the initial Distribution Date in February 2006, this rate is expected to be
approximately 5.484952% per annum.

(3) Interest will accrue on these Certificates at a per annum rate equal to the
weighted average of the Net Mortgage Interest Rates of the Group 3 Mortgage
Loans (based on the Stated Principal Balances of the Group 3 Mortgage Loans on
the due date in the month preceding the month of such Distribution Date). For
the initial Distribution Date in February 2006, this rate is expected to be
approximately 5.956501% per annum.

(4) Interest will accrue on these Certificates at a per annum rate equal to the
weighted average of the Net Mortgage Interest Rates of the Group 4 Mortgage
Loans (based on the Stated Principal Balances of the Group 4 Mortgage Loans on
the due date in the month preceding the month of such Distribution Date). For
the initial Distribution Date in February 2006, this rate is expected to be
approximately 5.583000% per annum.

(5) Interest will accrue on these Certificates at a per annum rate equal to the
weighted average of the Net Mortgage Interest Rates of the Group 5 Mortgage
Loans (based on the Stated Principal Balances of the Group 5 Mortgage Loans on
the due date in the month preceding the


                                       I-3



month of such Distribution Date). For the initial Distribution Date in February
2006, this rate is expected to be approximately 5.388367% per annum.

(6) Interest will accrue on these Certificates at a per annum rate equal to the
weighted average of the Net Mortgage Interest Rates of the Group 6 Mortgage
Loans (based on the Stated Principal Balances of the Group 6 Mortgage Loans on
the due date in the month preceding the month of such Distribution Date). For
the initial Distribution Date in February 2006, this rate is expected to be
approximately 5.593163% per annum.

(7) Interest will accrue on these Certificates at a per annum rate equal to the
weighted average (based on the Group Subordinate Amount for each Loan Group) of
the weighted average of the Net Mortgage Interest Rates of each of the Group 2
Mortgage Loans, Group 3 Mortgage Loans and Group 4 Mortgage Loans (based on the
Stated Principal Balances of the Mortgage Loans in each Loan Group on the due
date in the month preceding the month of such Distribution Date). For the
initial Distribution Date in February 2006, this rate is expected to be
approximately 5.883142% per annum.

(8) Interest will accrue on these Certificates at a per annum rate equal to the
weighted average (based on the Group Subordinate Amount for each Loan Group) of
the weighted average of the Net Mortgage Interest Rates of each of the Group 5
Mortgage Loans and Group 6 Mortgage Loans (based on the Stated Principal
Balances of the Mortgage Loans in each Loan Group on the due date in the month
preceding the month of such Distribution Date). For the initial Distribution
Date in February 2006, this rate is expected to be approximately 5.531189% per
annum.

Certificate Ratings:

   Class      Fitch   S&P
-----------   -----   ---
Class 1-A-1     AAA   AAA
Class 1-A-2     AAA   AAA
Class 1-A-R     AAA   AAA
Class 2-A-1     AAA   AAA
Class 2-A-2     AAA   AAA
Class 3-A-1     AAA   AAA
Class 3-A-2     AAA   AAA
Class 3-A-3     AAA   AAA
Class 4-A-1     AAA   AAA
Class 4-A-2     AAA   AAA
Class 5-A-1     AAA   AAA
Class 5-A-2     AAA   AAA
Class 6-A-1     AAA   AAA
Class 6-A-2     AAA   AAA
Class 1-B-1    None    AA
Class 1-B-2    None    A
Class 1-B-3    None   BBB
Class 2-M-1    None   AA+


                                       I-4



   Class      Fitch   S&P
-----------   -----   ---
Class 2-B-1    None    AA
Class 2-B-2    None    A
Class 2-B-3     BBB   BBB
Class 3-B-1     AA     AA
Class 3-B-2      A     A
Class 3-B-3     BBB   BBB


                                       I-5



                                   SCHEDULE II

   Class      Banc of America Securities LLC
-----------   ------------------------------
Class 1-A-1             $336,294,000
Class 1-A-2             $ 38,544,000
Class 1-A-R             $        100
Class 2-A-1             $ 44,555,000
Class 2-A-2             $  3,329,000
Class 3-A-1             $200,000,000
Class 3-A-2             $186,546,000
Class 3-A-3             $ 13,938,000
Class 4-A-1             $ 31,948,000
Class 4-A-2             $  2,387,000
Class 5-A-1             $ 56,349,000
Class 5-A-2             $  2,284,000
Class 6-A-1             $129,873,000
Class 6-A-2             $  5,265,000
Class 1-B-1             $  5,589,000
Class 1-B-2             $  1,927,000
Class 1-B-3             $  1,156,000
Class 2-M-1             $  9,809,000
Class 2-B-1             $  5,679,000
Class 2-B-2             $  5,679,000
Class 2-B-3             $  4,130,000
Class 3-B-1             $  3,524,000
Class 3-B-2             $  1,409,000
Class 3-B-3             $    805,000


                                      II-1



                                  SCHEDULE III
                               DISCLOSURE PACKAGE

1.   Free Writing Prospectus, in the form of a Term Sheet, filed and accepted by
     the SEC on January 18, 2006, with a filing date of January 18, 2006 and
     accession number 0000950136-06-000259.

2.   Free Writing Prospectus, in the form of spreadsheets containing information
     on the mortgage loans in the form of collateral tape information, filed and
     accepted by the SEC on January 19, 2006, with a filing date of January 19,
     2006 and accession number 0000950136-06-000277.

3.   Free Writing Prospectus, in the form spreadsheets containing information on
     the mortgage loans in the form of collateral tape information, filed and
     accepted by the SEC on January 19, 2006, with a filing date of January 19,
     2006 and accession number 0000950136-06-000287.


                                      III-1




